                                                                                 USDCSDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #: _ _-#-~-1-rtrr--­
-------------------------------------------------.------------------------x      DATE FlLED:
IN RE PLATINUM BEECHWOOD LITIGATION,

-------------------------------------------------------------------------x

SENIOR HEALTH INSURANCE COMPANY OF                                            No. 1: l 8-cv-06658-JSR
PENNSYLVANIA,

                                 Plaintiff,

                           -v-

BEECHWOOD RE LTD., et al.,

                                 Defendants.

-------------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as                                        No. 1: 18-cv-l 0936-JSR
Joint Official Liquidators and Foreign Representatives
of PLATINUM PARTNERS VALUE ARBITRAGE
FUND L.P. (in Official Liquidation) and PLATINUM
PARTNERS VALUE ARBITRAGE FUND L.P.
(in Official Liquidation),

                                 Plaintiffs,

                           -v-

PLATINUM MANAGEMENT (NY) LLC, et al.,

                                 Defendants.

-------------------------------------------------------------------------x
MELANIE L. CYGANOWSKI, as Equity Receiver for                                 No. 1: 18-cv-12018-JSR
PLATINUM PARTNERS CREDIT OPPORTUNITIES
MASTER FUND LP, PLATINUM PARTNERS CREDIT
OPPORTUNITIES FUND (TE) LLC, PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND LLC,
PLATINUM PARTNERS CREDIT OPPORTUNITIES
FUND INTERNATIONAL LTD., PLATINUM
PARTNERS CREDIT OPPORTUNITIES FUND
INTERNATIONAL (A) LTD., and PLATINUM
56531181
PARTNERS CREDIT OPPORTUNITIES FUND (BL)
LLC,

                                 Plaintiff,

                           v.

BEECHWOOD RE LTD., et al.,

                                 Defendants.

-------------------------------------------------------------------------:x

                                   STIPULATION AND ORDER OF
                                PROTECTION PURSUANT TO FRE 502(d)

           IT IS HEREBY STIPULATED AND AGREED by and among the parties in the above-

captioned actions captioned Senior Health Insurance Company of Pennsylvania v. Beechwood

Re Ltd., No. 1: l 8-cv-0665 8-JSR, Trott v. Platinum Management (NY), LLC, No. 1: 18-cv- l 0936-

JSR, and Cyganowski, as Equity Receiver v, Beechwood Re Ltd., No. l: l 8-cv-12018-JSR

(collectively, the "Actions"), through their undersigned counsel, as follows:

           1.     This Stipulation and Order (hereinafter, "Order") is entered pursuant to Rule

502(d) of the Federal Rules of Evidence.

           2.     The production or disclosure of attorney-client privileged, work product-protected

or otherwise protected documents or information (including, without limitation, electronically-

stored information ("ESI")) ("Privileged Material") in the Actions, whether inadvertent or

otherwise, is not a waiver of any applicable attorney-client privilege, work product or other

protection. This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d).

           3.     Nothing contained herein is intended to or shall serve (a) to limit a party's right to

conduct a review of documents or ESI, including metadata, prior to production for relevance,

responsiveness, and/or privilege and to withhold documents and ESI from production on the
56531181                                              2
grounds of the attorney-client privilege, work product doctrine or other immunities, or (b) to

require a party to conduct such a review.

            4.   Nothing contained herein is intended to extend protection to documents and

information for which any applicable privilege or protection has been waived by means other

than production or disclosure in the Actions.

            5.   This Stipulation also is not intended to limit any party's right to challenge any

review of Privileged Material by another party or its counsel, whether such review occurred prior

to or subsequent to the entry of this Stipulation and Order.

            6.   Any party or counsel receiving Privileged Material that has been produced

(whether inadvertently or otherwise) shall, upon request of the producing party or the producing

party's counsel, promptly return all copies of such material in his, her or its possession, delete

any versions thereof on any database the party receiving the Privileged Material maintains, and

make no use of such material; provided, however, that the party or counsel returning such

material shall have the right to apply to the Court for an order that such material was not

protected (prior to the disclosure) by any privilege or doctrine. The failure of a producing party

to demand the return of Privileged Material that has been produced shall not constitute a waiver

of, or otherwise vitiate, any privilege or protection applicable to such Privileged Material or any

of the producing party's rights under this Order.

            7.   This Order may be executed in any number of counterparts, each of which shall

be deemed an original, but all of which together shall constitute one and the same instrument.

            8.   This Order may be executed by facsimile or by electronic Portable Document

Format ("PDF"). A facsimile or electronic signature shall be deemed an original signature for

purposes of this Order.


5653118 I
                                                3
            9.   This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

            SO STIPULATED AND AGREED.

OTTERBOURG P.C.                                    LIPSIUS BENHAIM LAW LLP

By: ---~-
       __ 9,_c_1'-f-v_.....___.
    Adam C. Silverstein                            By:   ~~~~~~~~~~~-




    Erik B. Weinick                                    1ra Lipsius
    Andrew S. Halpern                              80-02 Kew Gardens Rd., Suite 1030
230 Park Avenue                                    Kew Gardens, NY 11415
New York, New York 10169                           Telephone: (212) 981-8442
Telephone: (212) 661-9100                          Email: ilipsius@Jipsiuslaw.com
E-mail: asilverstein@.otterbourg.com
        eweinick@otterbourg.com                    Attorneys for Beechwood Re Ltd., Beechwood
        ahalpem@otterbourg.com                     Re Investments, LLC, B Asset Manager LP, B
                                                   Asset Manager II LP, Beechwood Re Holdings,
Attorneys for Melanie L. Cyganowski, as            Inc., Beechwood Bermuda International LTD.,
Receiver for Platinum Partners Credit              Beechwood Bermuda LTD., BAM
Opportunities Master Fund LP, Platinum             Administrative Services LLC, Moshe M Feuer,
Partners Credit Opportunities Fund (TE) LLC,       Scott A. Taylor, Dhruv Narain, Beechwood
Platinum Partners Credit Opportunities Fund        Capital Group LLC, Beechwood Re
LLC, Platinum Partners Credit Opportunities        Investments, LLC, Beechwood Re Holdings,
Fund International Ltd., Platinum Partners         Inc., BBLN-PEDCO Corp., Illumin Capital
Credit Opportunities Fund International (A)        Management LP, BHLN-PEDCO Corp.
Ltd, Platinum Partners Credit Opportunities
Fund (BL) LLC

KATTEN MUCHIN ROSENMAN LLP                         WALDEN MACHT & HARAN LLP


By:_~~~~~~~~~~
   Anthony Paccione                                         Sean T. Haran
575 Madison Avenue                                          Adam P. Cohen
New York, NY 10022                                          Jeffrey L. Ding
Telephone: (212) 940-8502                           1 Battery Park Plaza
Email: Anthony .paccione(<p,kattenlaw.com           New York, NY 10004
                                                    Telephone: (212) 335-2030
Attorneys for Olive Tree Capital LLC                Email: sharanflp,wmhlaw.com
                                                            acohenr@wmhlaw.com
                                                            jding@wmhlaw.com

                                                    Attorneys for Naftali Mane/a
5653118.l                                      4
            9.   This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

            SO STIPULATED AND AGREED.

OTTERBOURG P.C.                                    LIPSIUS BENHAIM LAW LLP

By:a~ 9,<1'~
    Adam C. Silverstein                            By: _ _ _ _ _ _ _ _ _ _.
    Erik B. Weinick                                    Ira Lipsius
    Andrew S. Halpern                              80-02 Kew Gardens Rd., Suite 1030
230 Park Avenue                                    Kew Gardens, NY 11415
New York, New York 10169                           Telephone: (212) 981-8442
Telephone: (212) 661-9100                          Email: ilipsius@Jipsiuslaw.com
E-mail: asilverstein@otterbourg.com
        eweinick@otterbourg.com                    Attorneys for Beechwood Re Ltd., Beechwood
        ahalpem@otterbourg.com                     Re Investments, LLC, B Asset Manager LP, B
                                                   Asset Manager II LP, Beechwood Re Holdings,
Attorneys for Melanie L. Cyganowski, as            Inc., Beechwood Bermuda International LTD.,
Receiver for Platinum Partners Credit              Beechwood Bermuda LTD., BAM
Opportunities Master Fund LP, Platinum             Administrative Services LLC, Moshe M Feuer,
Partners Credit Opportunities Fund (J'E) LLC,      Scott A. Taylor, Dhruv Narain, Beechwood
Platinum Partners Credit Opportunities Fund        Capital Group LLC, Beechwood Re
LLC, Platinum Partners Credit Opportunities        Investments, LLC, Beechwood Re Holdings,
Fund International Ltd., Platinum Partners         Inc., BBLN-PEDCO Corp., Jllumin Capital
Credit Opportunities Fund International (A)        Management LP, BHLN-PEDCO Corp.
Ltd., Platinum Partners Credit Opportunities
Fund (BL) LLC

KATTEN MUCHIN ROSENMAN LLP                         WALDEN MACHT & HARAN LLP


By:
   -~-------~~
   Anthony Paccione                                        Sean T. Haran
575 Madison Avenue                                         Adam P. Cohen
New Yark, NY 10022                                         Jeffrey L. Ding
Telephone: (212) 940-8502                           I Battery Park Plaza
Email: Anthony. paccione@kattenlaw.com              New York, NY 10004
                                                    Telephone: (212) 335-2030
Attorneys for Olive Tree Capital LLC                Email: sharan@wmhlaw.com
                                                            acohenl@.wmhlaw.com
                                                            jding@wmhlaw.com

                                                   Attorneys for Naftali Manela
5653118.l                                     4
        9.    This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

        SO STIPULATED AND AGREED.

OTTERBOURG P.C.                                 LIPSIUS BENHAIM LAW LLP

By:~~~--------------~
    Adam C. Silverstein                         By:
                                                      ~---------------------
    Erik B. Weinick                                 1ra Lipsius
    Andrew S. Halpern                           80-02 Kew Gardens Rd., Suite 1030
230 Park Avenue                                 Kew Gardens, NY 11415
New York, New York 10169                        Telephone: (212) 981-8442
Telephone: (212) 661-9100                       Email: ilipsius@lipsiuslaw.com
E-mail: asilverstein@otterbourg.com
        eweinick@otterbourg.com                 Attorneys for Beechwood Re Ltd, Beechwood
        ahalpem@otterbourg.com                  Re Investments, LLC, B Asset Manager LP, B
                                                Asset Manager II LP, Beechwood Re Holdings,
Attorneys for Melanie L. Cyganowski, as         Inc., Beechwood Bermuda International LTD.,
Receiver for Platinum Partners Credit           Beechwood Bermuda LTD., BAM
Opportunities Master Fund LP, Platinum          Administrative Services LLC, Moshe M Feuer,
Partners Credit Opportunities Fund (FE) LLC,    Scott A. Taylor, Dhruv Narain, Beechwood
Platinum Partners Credit Opportunities Fund     Capital Group LLC, Beechwood Re
LLC, Platinum Partners Credit Opportunities     Investments, LLC, Beechwood Re Holdings,
Fund International Ltd, Platinum Partners       Inc., BBLN-PEDCO Corp., lllumin Capital
Credit Opportunities Fund International (A)     Management LP, BHLN-PEDCO Corp.
Ltd, Platinum Partners Credit Opportunities
Fund (BL) LLC

KATTEN MUCHIN ROSENMAN LLP                      WALDEN MACHT & HARAN LLP

                                                         /).           /    /
By: _ _ _ _ _ _ _ __                            By:_~_;.___-"-vY_ftA--
                                                                  _ _/iU> ·
   Anthony Paccione                                    Sean T. Haran
575 Madison Avenue                                     Adam P. Cohen
New York, NY 10022                                     Jeffery L. Ding
Telephone: (212) 940-8502                       1 Battery Park Plaza
Email: Anthony.paccione@kattenlaw.com           New York, NY 10004
                                                Telephone: (212) 335-2030
Attorneys for Olive Tree Capital LLC            Email: sharan@wmhlaw.com
                                                        acohen@wmhlaw.com
                                                        jding@wmhlaw.com

                                                Attorneys for Naftali Mane la
5653118 1                                  4
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

DLA PIPER LLP (US)                            ALSTON & BIRD LLP


By:   _p._•ta_~_-_
     Aidan M. McCormack
                                              By:~~~~~~~~~~­
                                                  John M. Aerni
     Mark L. Deckman                              Adam J. Kaiser
     R. Brian Seibert                             Daniella P. Main
1251 Avenue of the Americas, 27th Floor           Jenna Chelsea Polivy
New York, New York 10020                          90 Park A venue
Telephone: (212) 335-4500                     New York, NY 10016
E-mail: aidan.mccormack@dlapiper.com          Telephone: (212) 210-9400
         brian.seibert@dlapiper.com           Email: adam.kaiser@filston.com
         mark.deck.man@dlapiper.com                   john.aemi@alston.com
-and-                                                daniella.main@alston.com
     James D Mathias (pro hac vice)
     Kathleen A. Birrane (pro hac vice)       Attorneys for Defendants Bankers Conseco
     Ellen E. Dew (pro hac vice)              Life Insurance Company, Washington National
6225 Smith A venue                            Insurance Company, CNO Financial Group,
Baltimore, Maryland 21209-3600                Inc. and 40186 Advisors, Inc.
Telephone: (410) 580-3000
E-mail: james.mathias@dlapiper.com
         kathleen. birrane@dlapiper.com
         ellen.dew@dlapiper.com

Attorneys for Senior Health Insurance
Company ofPennsylvania and Fuzion
Analytics, Inc.




5653118.1                                 5
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

DLA PIPER LLP (US)                                        BIRDLLP



     Aidan M. McCormack
                                              By:   _,,____A_fA_
                                                    0
     Mark L. Deckman                                 amJ. Kaiser
     R. Brian Seibert                               aniella P. Main
1251 Avenue of the Americas, 27th Floor           Jenna Chelsea Polivy
New York, New York 10020                          90 Park Avenue
Telephone: (212) 335-4500                     New York, NY 10016
E-mail: aidan.mccormack@dlapiper.com          Telephone: (212) 210-9400
         brian.seibert@dlapiper.com           Email: adam.kaiser@alston.com
         mark.deckman@dlapiper.com                    john.aemi@alston.com
-and-                                                 daniella.main@alston.com
     James D Mathias (pro hac vice)
     Kathleen A. Birrane (pro hac vice)       Attorneys for Defendants Bankers Conseco
     Ellen E. Dew (pro hac vice)              Life Insurance Company, Washington National
6225 Smith A venue                            Insurance Company, CNO Financial Group,
Baltimore, Maryland 21209-3600                Inc. and 40186 Advisors, Inc.
Telephone: (410) 580-3000
E-mail: james.mathias@dlapiper.com
         kathleen. birrane@dlapiper.com
         ellen.dew@dlapiper.com

Attorneys for Senior Health Insurance
Company of Pennsylvania and Fuzion
Analytics, Inc.




56531181                                  5
                            SIGNATURES CONTINUE FROM PRECEDING PAGE

PROS¥-UER~,~
       ,,
          psi"~Lr                                HOLLAND & KNIGHT LLP
               I //1"'" .           I
                                        I


   I
       .. .I I ... ! ) - -
                   I            I

By:,· \ .l ( L ... '~ · ·-- ;' --J---.._
               j




       Mark D.,Harris                                   Warren E. Gluck, Esq.
       Steven Fr. Holinstat                             Barbra R. Parlin, Esq.
       Stacy P. Eilbaum                                 John L. Brownlee, Esq.
       Edward J. Canter                                 Belevetz, Esq.
11 Times Square                                         Richard A. Bixter Jr., Esq.
New York, NY 10036                               3 I West 52nd Street
Telephone: (212) 969-3000                        New York, New York 10019
Email: mharris@proskauer.com                     Telephone: (212) 513-3200
       sho linstat@proskauer.com                 Email: warren.gluck@hklaw.com
       seilbaum@proskauer.com                           barbra.parlin@hklaw.com
       ecanter@proskauer.com                            john.brownlee@hklaw.com
                                                        timothy. belevetz@hklaw.com
Attorneys for B Asset Manager, L.P.,                    richard.bixter@hklaw.com
Beechwood Bermuda International Ltd,
Beechwood Re Investments, LLC, Mark Feuer,       Attorneys for Plaintiffs Martin Trott and
Scott Taylor, and Dhruv Narain in the SHIP       Christopher Smith, as Joint Official
Action                                           Liquidators and Foreign Representatives of
                                                 Platinum Partners Value Arbitrage Fund L.P.
                                                 (in Official Liquidation), and for Platinum
                                                 Partners Value Arbitrage Fund L.P. (in
                                                 Official Liquidation)


MOSKOWITZ & BOOK, LLP                            WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLP

By: _ _ _ _ _ _ _ _ _ __
       Avraham C. Moskowitz                      By: _ _ _ _ _ _ _ _ __
345 Seventh Avenue, 21st Floor                          Daniel Tepper
New York, NY 10001                               270 Madison Avenue
Telephone: (212) 221-7999                        New York, NY 10016
Email: amoskowitz@mb-llp.com                     Telephone: (212) 545-4600
                                                 Email: tepper@whafh.com
Attorneys for Platinum FI. Group, LLC and
Abraham Grossman                                 Attorneys for Leon Meyers




56531181                                     6
                    SIGNATURES CONTINUE FROM PRECEDING PAGE

PROSKAUER ROSE LLP                              HOLLAND & KNIGHT LLP

By: _ _ _ _ _ _ _ _ _ __
       Mark D. Harris
                                                By:~   Warren E. Gluck, Esq.
       Steven H. Holinstat                             Barbra R. Parlin, Esq.
       Stacy P. Eilbaum                                John L. Brownlee, Esq.
       Edward J. Canter                                Belevetz, Esq.
11 Times Square                                        Richard A. Bixter Jr., Esq.
New York, NY 10036                              31 West 52nd Street
Telephone: (212) 969-3000                       New York, New York 10019
Email: mharris@proskauer.com                    Telephone: (212) 513-3200
       sholinstat@proskauer.com                 Email: warren. gluck@hklaw.com
       seilbaum@proskauer.com                          barbra.parlin@hklaw.com
       ecanter@proskauer.com                           john.brownlee@hklaw.com
                                                       timothy. belevetz@hklaw.com
Attorneys for B Asset Manager, l.P.,                   richard.bixter@hk.law .com
Beechwood Bermuda International Ltd.,
Beechwood Re Investments, LLC, Mark Feuer,      Attorneys for Plaintifft Martin Trott and
Scott Taylor, and Dhruv Narain in the SHIP      Christopher Smith, as Joint Official
Action                                          Liquidators and Foreign Representatives of
                                                Platinum Partners Value Arbitrage Fund L.P.
                                                (in Official Liquidation), andfor Platinum
                                                Partners Value Arbitrage Fund L.P. (in
                                                Official Liquidation)


MOSKOWITZ & BOOKt LLP                           WOLF HALDENSTEIN ADLER
                                                FREEMAN & HERZ LLP

By: _ _ _ _ _ _ _ _ _ __
      A vraham C. Moskowitz                     By: _ _ _ _ _ _ _ _ _ __
345 Seventh Avenue, 2 I st Floor                       Daniel Tepper
New York, NY 10001                              270 Madison Avenue
Telephone: (212) 221-7999                       New York, NY 10016
Email:      amoskowitz@mb~llp.com               Telephone: (212) 545-4600
                                                Email: tepper@whafh.com
Attorneys for Platinum F.l Group, LLC and
Abraham Grossman                                Attorneys for Leon Meyers




5653118.1                                   6
                  SIGNATURES CONTINUE FROM PRECEDING PAGE

PROSKAUER ROSE LLP                               HOLLAND & KNIGHT LLP


                                                 By: _ _ _ _ _ _ __
       Mark D. Harris                                   Warren E. Gluck, Esq.
       Steven H. Holinstat                              Barbra R. Parlin, Esq.
       Stacy P. Eilbaum                                 John L. Brownlee, Esq.
       Edward J. Canter                                 Belevetz, Esq.
11 Times Square                                         Richard A. Bixter Jr., Esq.
New York, NY 10036                               31 West 52nd Street
Telephone: (212) 969-3000                        New York, New York 10019
Email: mharris@.proskauer.com                    Telephone: (212) 513-3200
       sholinstat@proskauer.com                  Email: warren.gluck@hklaw.com
       seilbaum@proskauer.com                           barbra.parlin@hklaw.com
       ecanter(@.proskauer.com                          john.brownlee@hklaw.com
                                                        timothy. belevetz@hklaw.com
Attorneys for B Asset Manager, L.P.,                    richard. bixter@hklaw.com
Beechwood Bermuda International Ltd,
Beechwood Re Investments, LLC, Mark Feuer,       Attorneys for Plaintiffe Martin Trott and
Scott Taylor, and Dhruv Narain in the SHIP       Christopher Smith, as Joint Official
Action                                           Liquidators and Foreign Representatives of
                                                 Platinum Partners Value Arbitrage Fund L.P.
                                                 (in Official Liquidation), and/or Platinum
                                                 Partners Value Arbitrage Fund L.P. {in
                                                 Official Liquidation)


                                                 WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLP

By:._-v-.--:---:--r--=--~-=-=--+-7.._
         hristoph r R. Neff
345 Seventh A venue, 21st Floor                         Daniel Tepper
New York, NY 10001                               270 Madison Avenue
Telephone: (212) 221-7999                        New York, NY 10016
Email: amoskowitz@mb-llp.com                     Telephone: (212) 545-4600
                                                 Email: tepper@whafh.com
Attorneys for Platinum F'.l Group, LLC and
Abraham Grossman                                 Attorneys for Leon Meyers




5653118.I                                    6
                SIGNATURES CONTINUE FROM PRECEDING PAGE

PROSKAUER ROSE LLP                             HOLLAND & KNIGHT LLP


By: _ _ _ _ _ _ _ _ _ _ __                     By: _ _ _ _ _ _ _ __
       Mark D. Harris                                 Warren E. Gluck, Esq.
       Steven H. Holinstat                            Barbra R. Parlin, Esq.
       Stacy P. Eilbaum                               John L. Brownlee, Esq.
       Edward J. Canter                               Belevetz, Esq.
11 Times Square                                       Richard A. Bixter Jr., Esq.
New York, NY 10036                             31 West 52nd Street
Telephone: (212) 969-3000                      New York, New York 10019
Email: mharris@proskauer.com                   Telephone: (212) 513-3200
       sholinstat@proskauer.com                Email: warren.gluck@hklaw.com
       seilbaum@proskauer.com                         barbra.parlin@hklaw.com
       ecanter@proskauer.com                          john.brownlee@hklaw.com
                                                      timothy. belevetz@hklaw.com
Attorneys for B Asset Manager, L.P.,                  richard.bixter@hklaw.com
Beechwood Bermuda International Ltd.,
Beechwood Re Investments, LLC, Mark Feuer,     Attorneys for Plaintiffs Martin Trott and
Scott Taylor, and Dhruv Narain in the SHIP     Christopher Smith, as Joint Official
Action                                         Liquidators and Foreign Representatives of
                                               Platinum Partners Value Arbitrage Fund L.P.
                                               (in Official Liquidation), and for Platinum
                                               Partners Value Arbitrage Fund L.P. (in
                                               Official Liquidation)


MOSKOWITZ & BOOK, LLP                          WOLF HALDENSTEIN ADLER
                                               F~MAN & HERZ LP
By: _ _ _ _ _ _ _ _ _ __
       A vraham C. Moskowitz
345 Seventh A venue, 21st Floor                B      Daniel Tepper
New York, NY 10001                             270 Madison A venue
Telephone: (212) 221-7999                      New York, NY 10016
Email: amoskowitz@mb-llp.com                   Telephone: (212) 545-4600
                                               Email: tepper@whafh.com
Attorneys for Platinum Fl Group, LLC and
Abraham Grossman                               Attorneys for Leon Meyers




5653118 I                                  6
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

ROYER COOPER COHEN BRAUNFELD           CURTIS, MALLET-PREVOST, COLT &
LLC                                    MOSLELLP



       Marc E. Hirschfield
                                       By:d~
       Marc F. Skapof                          Gabriel Hertzberg
Royer Cooper Cohen Braunfeld LLC               Jacques Semmelman
1120 Avenue of the Americas                    Julia Gumpper
Fourth Floor                           10 I Park Avenue
New York, NY· I0036                    N\:W York, NY 10178
Telephone: (212) 994·0451              Telephone: (212) 696-8856
Email: MHir~chfield@rccblaw.com        Email: ghertzbern@curtis.com
       1mkupof@rccblaw.com                     elauer@curtis.com
                                               jsernrnelman@curtis.com
Barry L. Cohen                                 jgumpper@cm1is.com
I0 l West Elm St., Suite 400
Conshohocken, PA 19428                 Attomeysfor David Bodner, Beechwood Trust
Telephone: (484) 362-2628              Nos. 7-14
Email: bcohcn@rccblaw.com

Attomeysfor Twosons Corporation

LANKLER SIFFERT & WOHL LLP             KLESTADT WINTERS .JURELLER
                                       SOUTHARD & STEVENS, LLP


       David Hodges
       Matthew Coogan                         John E. Jureller
500 Fifth Avenue, 34th Floor           200 West 4lst Street, 17th Floor
New York, NY 10110                     New York, NY 10036
Telephone: (212) 921-8399              Telephone: (212) 972-3000
Email: dhod!!es@lswlaw.com             Email: jjureller@kJesludt.com
        mcoogan@Jswlaw.com
                                       Attorneys for Defendant Beechwood Re Ltd.
Attomeysfor David Steinberg            (i11 Official Liquidation) in the SHIP Action




5653118.1                          7
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

ROYER COOPER COHEN BRAUNFELD            CURTIS, MALLET-PREVOST, COLT &
LLC                                     MOSLELLP



       Marc E. Hirschfield                     Eliot Lauer
       Marc F. Skapof                          Gabriel Hertzberg
Royer Cooper Cohen Braunfeld LLC               Jacques Semmelman
1120 A venue of the Americas                   Julia Gumpper
Fourth Floor                            101 Park Avenue
New York, NY 10036                      New York, NY 10178
Telephone: (212) 994-0451               Telephone: (212) 696-8856
Email: MHirschfield@rccblaw.com         Email: ghertzberg@curtis.com
       mskapof@rccblaw.com                     elauer@curtis.com
                                               jse1mnelman@cmtis.com
Barry L. Cohen                                 j gumpper@cmtis.com
101 West Elm St., Suite 400
Conshohocken, PA 19428                  Attorneys for David Bodner, Beechwood Trust
Telephone: (484) 362-2628               Nos. 7-14
Email: bcohen@rccblaw.com

Attorneys for Twosons Corporation

LANKLER SIFFERT & WOHL LLP              KLESTADT WINTERS JURELLER
                                        SOUTHARD & STEVENS, LLP

By: _ _ _ _ _ _ _ _ _ __
       David Hodges
       Matthew Coogan
500 Fifth Avenue, 34th Floor
New York, NY 10110
Telephone: (212) 921-8399
Email: dhodges@lswlaw.com
       mcoogan@,lswlaw.com
                                        Attorneys for Defendant Beechwood Re Ltd.
Attorneys for David Steinberg           (in Official Liquidation) in the SHIP Action




5653118.1                           7
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

MORRISON COHEN LLP                              BINDER & SCHWARTZ LLP


By:~~  Donald Chase                                    Wendy H. Schwartz
       Daniel Isaacs                                   Gregory C. Pruden
909 Third A venue                               366 Madison Avenue, 6th Floor
New York, NY 10022                              New York, NY 10017
Telephone: (212) 735-8653                       Telephone: (212) 510-7008
Email: dehase@morristmcohe11.com                Email: wschwartz@binderschwartz.com
        disaacs@morrisoncohen.com                      ~111den@binderschwartz.com

Attorneys for Huberfeld Family Foundation       Attorneys for Daniel Saks



PIERCE BAINBRIDGE BECK PRICE &                  JEFFREY C. DANIELS PC
HECHTLLP
                                                By: _ _ _ _ _ _ _ _ _ __
       Eric M. Creizman                                Jeffrey C. Daniels
747 Third Avenue, Suite 200                     4 Carren Circle
New York, NY 10017                              Huntington, NY 11743
Telephone: (212) 972-0200                       Telephone: (516) 745-5430
Email: ecreizman@piercebafobridge.com           Email: jdaniels@jcdpc.com

Attorneys for David Ottensoser                  Attorneys for Murray Huberfeld



PERKINS COIE LLP                                LAW OFFICES OF KENNETH A.
                                                ZITTER


       John Penn                                By: _ _ _ _ _ _ _ _ _ __
       Jeffrey Vanacore                                Kenneth A. Zitter
30 Rockefeller Plaza, 22nd Floor                260 Madison A venue
New York, New York 10112                        New York, NY 10016
Telephone: (212) 262-6900                       Telephone: (212) 532-8000
Email: jpenn@perkinscoie.com                    Email: kzitter@aol.com
       jvanacore@perkinscoie.cotn
                                                Attorneys for Estate ofJules Nordlicht,
Attorneys for GRD Estates Ltd.                  Barbara Nordlicht, FCBA Trust, Aaron
                                                Parnes, Sarah Parnes, Shmuel Fuchs
                                                Foundation, Solomon Werdiger, Morris Fuchs

5653118.1                                   8
                [SIGNATURES CONTINUE FROM PRECEDING PAGE)

MORRISON COHEN LLP                                                          LLP


                                                By:._-4l+-*~~---+--­
       Donald Chase                                    Wen y
       Daniel Isaacs                                   Grego C. Pmde
909 Third A venue                               366 Madison A ..,..·"'u
                                                                     ••,.,-._.... •.u
New York, NY 10022                              New York, NY 10017
Telephone: (212) 735-8653                       Telephone: (212) 510-7008
Email: dchase@morrisoncohen.com                 Email: wschwartz@binderschwartz.eom
       disaacs@morrisoncohen.com                       gpruden@binderschwartz.com

Attorneys for Huberfeld Family Foundation       Attorneys for Daniel Saks



PIERCE BAINBRIDGE BECK PRICE &                  JEFFREY C. DANIELS PC
HECHTLLP


       Eric M. Creizman                                Jeffrey C. Daniels
747 Third A venue, Suite 200                    4 Carren Circle
New York, NY 10017                              Huntington, NY 11743
Telephone: (212) 972-0200                       Telephone: (516) 745-5430
Email: eereizm.an@piercehainbridge.com
                                                               -
                                                Email: jdaniels@jcdpc.com

Attorneys for David Ottensoser                  Attorneys for Murray Huberfeld



PERKINS COIE LLP                                LAW OFFICES OF KENNETH A.
                                                ZITTER

By: _ _ _ _ _ _ _ _ _ _ __
       John Penn                                By:._ _ _ _ _ _ _ _ _ _           ~


       Jeffrey Vanacore                                Kenneth A. Zitter
30 Rockefeller Plaza, 22nd Floor                260 Madison A venue
New York, New York 10112                        New York, NY 10016
Telephone: (212) 262-6900                       Telephone: (212) 532-8000
Email: jpenn@perkinscoie.com                    Email: kzitter@aol.com
       jvanacore@perkinscoie.com
                                                Attorneys for Estate ofJules Nordlicht,
Attorneys for GRD Estates Ltd                   Barbara Nordlicht, FCBA Trust, Aaron
                                                Parnes, Sarah Parnes, Shmuel Fuchs
                                                Foundation, Solomon Werdiger, Morris Fuchs

5653118 I                                   8
               [SIGNATURES CONTINUE FROM PRECEDING PAGE]

MORRISON COHEN LLP                              BINDER & SCHWARTZ LLP



       Donald Chase                                    Wendy H. Schwartz
       Daniel Isaacs                                   Gregory C. Pruden
909 Third A venue                               366 Madison A venue, 6th Floor
New York, NY I 0022                             New York, NY 10017
Telephone: (212) 735-8653                       Telephone: (212) 510-7008
Email: dchase@morrisoncohen.com                 Email: wschwartz@binderschwartz.com
       disaacs@morrisoncohen.com                       gpruden@binderschwartz.com

Attorneys for Huberfeld Family Foundation       Attorneys for Daniel Saks



PIERCE BAINBRIDGE BECK PRICE &                  JEFFREY C. DANIELS PC
HECHTLLP

By:~~ ~J:A..//                                  By: _ _ _ _ _ _ _ _ _ __
       Eric M. Creizman                                Jeffrey C. Daniels
747 Third Avenue, Suite 200                     4 Carren Circle
New York, NY 10017                              Huntington, NY 11743
Telephone: (212) 972-0200                       Telephone: (516) 745-5430
Email: ecreizman@piercebainbridge.com           Email: jdaniels@jcdpc.com

Attorneys for David Ottensoser                  Attorneys for Murray Huberfeld



PERKINS COIE LLP                                LAW OFFICES OF KENNETH A.
                                                ZITTER
By: _ _ _ _ _ _ _ _ _ __
       John Penn                                By:, _ _ _ _ _ _ _ _ _ __
       Jeffrey Vanacore                                Kenneth A. Zitter
30 Rockefeller Plaza, 22nd Floor                260 Madison Avenue
New York, New York 10112                        New York, NY 10016
Telephone: (212) 262-6900                       Telephone: (212) 532-8000
Email: jpenn@perkinscoie.com                    Email: kzitter@aol.com
       jvanacore@perkinscoie.com
                                                Attorneys for Estate ofJules Nordlicht,
Attorneys for GRD Estates Ltd.                  Barbara Nordlicht, FCBA Trust, Aaron
                                                Parnes, Sarah Parnes, Shmuel Fuchs
                                                Foundation, Solomon Werdiger, Morris Fuchs

 5653118.1                                  8
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

MORRISON COHEN LLP                               BINDER & SCHWARTZ LLP



       Donald Chase                                     Wendy H. Schwartz
       Daniel Isaacs                                    Gregory C. Pruden
909 Third A venue                                366 Madison A venue, 6th Floor
New York, NY 10022                               New York, NY 10017
Telephone: (212) 735-8653                        Telephone: (212) 510-7008
Email: dchase@morrisoncohen.com                  Email: wschwartz@binderschwartz.com
       disaacs@morrisoncohen.com                        gpruden@binderschwartz.com

Attorneys for lluberfeld Family Foundation       Attorneys for Daniel Saks



PIERCE BAINBRIDGE BECK PRICE &                   JEFFREY C. DANIELS PC
HECHTLLP

By: _ _ _ _ _ _ _ _ _ _ __
       Eric M. Creizman
                                                 B~-~~
                                                 ~ ey aniels
747 Third Avenue, Suite 200                      4 Carre:Cir:
New York, NY 10017                               Huntington, NY 11743
Telephone: (212) 972-0200                        Telephone: (516) 745-5430
Email: ecreizman@piercebainbridge.com            Email: jdaniels@jcdpc.com

Attorneys for David Ottensoser                   Attorneys for Murray lluberfeld



PERKINS COIE LLP                                 LAW OFFICES OF KENNETH A.
                                                 ZITTER

By: _ _ _ _ _ _ _ _ _ _ __
       John Penn                                 By: _ _ _ _ _ _ _ _ _ _ __
       Jeffrey Vanacore                                 Kenneth A. Zitter
30 Rockefeller Plaza, 22nd Floor                 260 Madison A venue
New York, New York 10112                         New York, NY 10016
Telephone: (212) 262-6900                        Telephone: (212) 532-8000
Email: jpenn@perkinscoie.com                     Email: kzitter@aol.com
       jvanacore@perkinscoie.com
                                                 Attorneys for Estate ofJules Nordlicht,
Attorneys for GRD Estates Ltd.                   Barbara Nordlicht, FCBA Trust, Aaron
                                                 Parnes, Sarah Parnes, Shmuel Fuchs
                                                 Foundation, Solomon Werdiger, Morris Fuchs

5653118 I                                    8
               [SIGNATURES CONTINUE FROM PRECEDING PAGE]

MORRISON COHEN LLP                              BINDER & SCHWARTZ LLP


                                                By: _ _ _ _ _ _ _ _ _ __
       Donald Chase                                    Wendy H. Schwartz
       Daniel Isaacs                                   Gregory C. Pruden
909 Third A venue                               366 Madison Avenue, 6th Floor
New York, NY 10022                              New York, NY 10017
Telephone: (212) 735-8653                       Telephone: (212) 510-7008
Email: dchase@morrisoncohen.com                 Email: wschwartz@binderschwartz.com
       disaacs@morrisoncohen.com                       gpruden@binderschwartz.com

Attorneys for Huberfeld Family Foundation       Attorneys for Daniel Saks



PIERCE BAINBRIDGE BECK PRICE &                  JEFFREY C. DANIELS PC
HECHTLLP

By: _ _ _ _ _ _ _ _ _ __                        By:,_ _ _ _ _ _ _ _ _ __
       Eric M. Creizman                                Jeffrey C. Daniels
747 Third Avenue, Suite 200                     4 Carren Circle
New York, NY 10017                              Huntington, NY 11743
Telephone: (212) 972-0200                       Telephone: (516) 745-5430
Email: ecreizman@piercebainbridge.com           Email: jdaniels@jcdpc.com

Attorneys for David Ottensoser                  Attorneys for Murray Huberfeld



PERKINS COIE LLP                                LAW OFFICES OF KENNETH A.
                                                ZITTER


                                                By:~
By: _ _ _ _ _ _ _ _ _ _ __
       John Penn
       Jeffrey Vanacore                                 ~Zitter
30 Rockefeller Plaza, 22nd Floor                260 Madison A venue
New York, New York 10112                        New York, NY 10016
Telephone: (212) 262-6900                       Telephone: (212) 532-8000
Email: jpenn@perkinscoie.com                    Email: kzitter@aol.com
       jvanacore@perkinscoie.com
                                                 Attorneys for Estate ofJules Nordlicht,
Attorneys for GRD Estates Ltd.                   Barbara Nordlicht, FCBA Trust, Aaron
                                                 Parnes, Sarah Parnes, Shmuel Fuchs
                                                 Foundation, Solomon Werdiger, Morris Fuchs

 5653118.1                                  8
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

NOV AK JUHASE & STERN                        REGOSIN, EDWARD, STONE & FEDER


By:~                                         By: _ _ _ _ _ _ _ _ _ __
                                                    Saul Feder
200 Sheffield St.,Suite 205                  225 Broadway, Suite 613
Mountainside, NJ 07092                       New York, New York 10007
Telephone: (908) 233-0045                    Telephone: (212) 619-1900
Email: kimjuhase@cs.com                      Email: sfeder@resflaw.com

Attorney for Bernard Fuchs                   Attorneys for Mark Nordlicht and Platinum
                                             Management (NY) LLC



LAWRENCER. GELBER                            THOMPSON & KNIGHT LLP


By: _ _ _ _ _ _ _ _ _ __                     By: _ _ _ _ _ _ _ _ _ __
       Lawrence R. Gelber                           Stuart Glick
34 Plaza Street East, Suite 1107                    Nicholas Davis
Brooklyn, NY 1123 8                                 Brittney Edwards
Telephone: (718) 683-2383                    900 Third A venue, 20th Floor
Email: Gelberlaw@aol.com                     New York, NY 10022
                                             Telephone: (212) 751-3392
Attorneys for Michael Nordlicht, Kevin       Email: Stuart.gli~tklaw.com
Cassidy                                             Nick.davis@tklaw.com
                                                    Brittney.edwards@tklaw.com
MINTZ LEVIN COHN FERRIS
GLOVSKY & POPEO, P.C.                        Attorneys for Michael Katz

By: _ _ _ _ _ _ _ _ _ __
       Therese M. Doherty
       LisaMarie F. Collins
666 Third A venue
New York, NY 10017
Telephone: (212) 935-3000
Email: LCollins@mintz.com
       TMDohe11y@rnintz.com

Attorneys for Michael Nordlicht, Kevin
Cassidy and Meadows Capital LLC




5653118.l                                9
                [SIGNATURES CONTINUE FROM PRECEDING PAGE)

NOVAK JUHASE & STERN                                                            FEDER



         Kim Steven Juhase                               Feder
200 Sheffield St.,Suite 205                  225 Br dway, Suite 613
Mountainside, NJ 07092                       Ne     ork, New York 10007
Telephone: (908) 233-0045                    Telephone: (212) 619-1900
Email: kimjuhase@cs.com                      Email: sfeder@resflaw.com

Attorney for Bernard Fuchs                   Attorneys for Mark Nordlicht and Platinum
                                             Management (NY) LLC



LAWRENCE R. GELBER                           THOMPSON & KNIGHT LLP


By: _ _ _ _ _ _ _ _ _ __
       Lawrence R. Gelber                           Stuart Glick
34 Plaza Street East, Suite 1107                    Nicholas Davis
Brooklyn, NY 11238                                  Brittney Edwards
Telephone: (718) 683-2383                    900 Third A venue, 20th Floor
Email: Gelberlaw@aol.com                     New York, NY 10022
                                             Telephone: (212) 751-3392
Attorneys for Michael Nordlicht, Kevin       Email: Stuart.glick@tklaw.com
Cassidy                                             Nick.davis@tklaw.com
                                                    Brittney.edwards@tklaw.com
MINTZ LEVIN COHN FERRIS
GLOVSKY & POPEO, P.C.                        Attorneys for Michael Katz

By: _ _ _ _ _ _ _ _ __
       Therese M. Doherty
       LisaMarie F. Collins
666 Third A venue
New York, NY 10017
Telephone: (212) 935-3000
Email: LCollins@mintz.com
       TMDoherty@mintz.com

Attorneys for Michael Nordlicht, Kevin
Cassidy and Meadows Capital LLC




5653118 I                                9
                    [SIGNATURES CONTINUE FROM PRECEDING PAGE)

NOVAK JUHASE & STERN                                             REGOSIN, EDWARD, STONE & FEDER


By: _ _ _ _ _ _ _ _ _ __                                         By: _ _ _ _ _ _ _ _ _ __
         Kim Steven Juhase                                              Saul Feder
200 Sheffield St.,Suite 205                                      225 Broadway, Suite 613
Mountainside, NJ 07092                                           New York, New York 10007
Telephone: (908) 233-0045                                        Telephone: (212) 619-1900
Email: kimjuhase@cs.com                                          Email: sfeder@resflaw.com

Attorney for Bernard Fuchs                                       Attorneys for Mark Nordlicht and Platinum
                                                                 Management (NY) LLC




~:~                                                              :OMPSON&KNIGHTLLP

   ·-=--L~a-'wr~e-n-ce-R=--.Gi...e.:::-1:-be-r---::.r-A"==----          Stuart Glick
34 Plaza Street East, Suite 1107                                        Nicholas Davis
Brooklyn, NY 11238                                                      Brittney Edwards
Telephone: (718) 683-2383                                        900 Third Avenue, 20th Floor
Email: Gelberlaw@aol.com                                         New York, NY I 0022
                                                                 Telephone: (212) 751-3392
Attorneys for Michael Nordlicht, Kevin                           Email: Stuart.glick@tklaw.com
Cassidy                                                              · Nick.davis@tklaw.com
                                                                        Brittney.edwards@tklaw.com

                                                                 Attorneys for Michael Katz


            s M. Doherty
       LisaMarie F. Collins
666 Third Avenue
New York, NY 10017
Telephone: (212) 935-3000
Email: LCollins@mintz.com
       TMDoherty@mintz.com

Attorneys for Michael Nordlicht, Kevin
Cassidy and Meadows Capital LLC




5653118.1                                                9
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

NOVAK JUHASE & STERN                         REGOSIN, EDWARD, STONE & FEDER


By: _ _ _ _ _ _ _ _ _ __                     By: _ _ _ _ _ _ _ _ __
         Kim Steven Juhase                          Saul Feder
200 Sheffield St.,Suite 205                  225 Broadway, Suite 613
Mountainside, NJ 07092                       New York, New York 10007
Telephone: (908) 233-0045                    Telephone: (212) 619-1900
Email: kimjuhase@cs.com                      Email: sfeder@resflaw.com

Attorney for Bernard Fuchs                   Attorneys for Mark Nordlicht and Platinum
                                             Management (NY) LLC



LAWREN CE R. GELBER                          THOMPSON & KNIGHT LLP


By: _ _ _ _ _ _ _ _ _ __
       Lawrence R. Gelber
                                             By.~~A__=
                                                    StuartiiCk
34 Plaza Street East, Suite 1107                    Nicholas Davis
Brooklyn, NY 11238                                  Brittney Edwards
Telephone: (718) 683-2383                    900 Third A venue, 20th Floor
Email: Gelberlaw@aol.com                     New York, NY l 0022
                                             Telephone: (212) 751-3392
Attorneys for Michael Nordlicht, Kevin       Email: Stuart.glick@tklaw.com
Cassidy                                             Nick.davis@tklaw.com
                                                    Brittney.edwards@tklaw.com
MINTZ LEVIN COHN FERRIS
GLOVSKY & POPEO, P.C.                        Attorneys for Michael Katz


       Therese M. Doherty
       LisaMarie F. Collins
666 Third Avenue
New York, NY 10017
Telephone: (212) 935-3000
Email: LCollins@mintz.com
       TMDoherty@mintz.cem

Attorneys for Michael Nordlicht, Kevin
Cassidy and Meadows Capital LLC




S653Il 8.1                               9
                [SIGNATURES CONTINUE FROM PRECEDING PAGE]

JAKUBOWITZ & CHUANG LLP                            DUANE MORRIS LLP


By:~
 7TQVi akUbOWitZ
                                                   By:_ _ _ _ _ _ _ _ __
                                                          Eric R. Breslin
3019 Avenue J                                             Melissa S. Geller
Brooklyn, NY 1210                                  One Riverfront Plaza, Suite 1800
Telephone: (347) 230-6622                          Newark, NJ 07102
Email: tovia@jclawllp.com                          Telephone: (973) 424-2000
                                                   Email: erbreslin@duanemonis.com
Attorneys for Rockwell Fulton Capital, L.P.               msgeller@duanemorris.com
Ditmas Park Capital, L.P.
                                                   Attorneys for Estate of Uri Landesman


WILSON, SONSINI, GOODRICH &                        GIBSON, DUNN & CRUTCHER LLP
ROSATI, PC

                                                   By: _ _ _ _ _ _ _ _ _ __
By: _ _ _ _ _ _ _ _ _ _ __                                Chantale Fiebig
       Eli Bard Richlin                                   Nailna L. Farrell
       Jae Young Jeong                             1050 Connecticut Ave N.W.
       Katherine Talbot McCarthy                   Washington, DC 20036
       Michael S. Sommer                           Telephone: (202) 955-8244
       Morris J. Fodeman                           Email: cfiebig@gibsondunn.com
1301 Avenue of The Americas, 40th Floor                   nfarrell@gibsondunn.com
New York, NY 10019
Telephone: (212) 447-7704                          Attorneys for Dhruv Narain in the SHIP Action
Email: erichlin@wsgr.com
       ajeong@wsgr.com
       kmccarthy@wsgr.com
       msommer@wsgr.com
       mfodeman@wsgr.com

Attorneys for David Levy



                                                                                                   I
                                                                                                   I
                                                                                                   ii
                                                                                                   ~~.
                                                                                                   '
5653118.1                                     10
                 [SIGNATURES CONTINUE FROM PRECEDING PAGE]

JAKUBOWITZ & CHUANG LLP                            DUANE MORRIS LLP

                                                       t              ..
                                                               ,..,<~~ .,,t~.~:"'
                                                   BYt::::;.~-..r-:-.,......,.,.,
                                                                                    _,
                                                                                     ,
       Tovia Jakubowitz                             . ~/ Eric R. Breslin
3019 Avenue J                                             Melissa S. Geller
Brooklyn, NY 1210                                  One Riverfront Plaza, Suite 1800
Telephone: (347) 230-6622                          Newark, NJ 07102
Email: tovia@jclawllp.com                          Telephone: (973) 424-2000
                                                   Email: erbreslin@duanemorris.com
Attorneys for Rockwell Fulton Capital, L.P.               msgeller@duanemorris.com
Ditmas Park Capital, L.P.
                                                   Attorneys for Estate of Uri Landesman


WILSON, SONSINI, GOODRICH &                        GIBSON, DUNN & CRUTCHER LLP
ROSATI, PC
                                                   By: _ _ _ _ _ _ _ _ __
By: _ _ _ _ _ _ _ _ _ __                                  Chantale Fiebig
       Eli Bard Richlin                                   Naima L. Farrell
       Jae Young Jeong                             1050 Connecticut Ave N.W.
       Katherine Talbot McCarthy                   Washington, DC 20036
       Michael S. Sommer                           Telephone: (202) 955-8244
       Morris J. Fodeman                           Email: cfiebig@gibsondunn.com
1301 Avenue of The Americas, 40th Floor                   nfarrell@gibsondunn.com
New York, NY 10019
Telephone: (212) 447-7704                          Attorneys for Dhruv Narain in the SHIP Action
Email: erichlin@wsgr.com
       ajeong@wsgr.com
       kmccarthy@wsgr.com
       msommer@wsgr.com
       mfodeman@wsgr.com

Attorneys for David Levy




5653118.1                                     10
                          [SIGNATURES CONTINUE FROM PRECEDING PAGE]

JAKUBOWITZ & CHUANG LLP                                       DUANE MORRIS LLP


                                                              By:
       Tovia Jakubowitz                                             -----------
                                                                     Eric R. Breslin
3019 Avenue.J                                                        Melissa S. Geller
Brooklyn, NY 1210                                             One Riverfront Plaza, Suite 1800
Telephone: (347) 230-6622                                     Newark, NJ 07102
Email: tovia@jclawllp.com                                     Telephone: (973) 424-2000
                                                              Email: erbreslin@duanemorris.com
Attorneys/or Rockwell Fulton Capital, L.P.                           msgeller@duanemorris.com
Ditmas Park Capital, L.P.
                                                              Attorneys for Estate of Uri Landesman


WILSON, SONSINI, GOODRICH &                                   GIBSON, DUNN & CRUTCHER LLP

ROSA~~I,PC
         > .
                                                              By:_ _ _ _ _ _ _ _ _ __
By:      l,.d
      -(,~E"'"I_,i""'B_ar,,,,._...,.i._Ch=l=in_ _ _ __
                                                                     Chantale Fiebig
                                                                     Naima L. Farrell
       Jae Young Jeong                                        1050 Connecticut Ave N.W.
       Katherine Talbot McCarthy                              Washington, DC 20036
       Michael S. Sommer                                      Telephone: (202) 955-8244
       Morris J. Fodeman                                      Email: cfiebig@gibsondunn.com
1301 Avenue of The Americas, 40th Floor                              nfarrell@gibsondunn.com
New York, NY 10019
Telephone: (212) 999-5800                                     Attorneys for Dhruv Narain in the SHIP Action
Email: erichlin@wsgr.com
       ajeong@wsgr.com
       kmccarthy@wsgr.com
       msommer@wsgr.com
       mfodeman@wsgr.com

Attorneys for David Levy




5653118.1                                                10
                [SIGN ATURES CONTINUE FROM PRECEDING PAGE]

JAKUBOWITZ & CHUANG LLP                            DUANE MORRIS LLP


By: _ _ _ _ _ _ _ _ _ __                           By: _ _ _ _ _ _ _ _ __
       Tovia Jakubowitz                                   Eric R. Breslin
3019 Avenue J                                             Melissa S. Geller
Brooklyn, NY 1210                                  One Riverfront Plaza, Suite 1800
Telephone: (347) 230-6622                          Newark, NJ 07102
Email: tovia@jclawllp.com                          Telephone: (973) 424-2000
                                                   Email: erbreslin@duanemorris.com
Attorneys for Rockwell Fulton Capital, L.P.               msgeller@duanemorris.com
Ditmas Park Capital. L.P.
                                                   Attorneys for Estate of Uri Landesman


WILSON, SONSINI, GOODRICH &                        GIBSON, DUNN & CRUTCHER LLP
ROSATI, PC

                                                   By;-""'-~-AA~A'-----1---;/d,.___L·-~·
By: _ _ _ _ _ _ _ _ _ __                               ~
       Eli Bard Richlin                                   N aima L. Farrell
       Jae Young Jeong                             1050 Connecticut Ave N.W.
       Katherine Talbot McCarthy                   Washington, DC 20036
       Michael S. Sommer                           Telephone: (202) 955-8244
       Morris J. Fodeman                           Email: cfiebig@gibsondunn.com
1301 Avenue of The Americas, 40th Floor                   nfarrell@gibsondunn.com
New York, NY 10019
Telephone: (212) 447-7704                          Attorneys for Dhruv Narain in the SHIP Action
Email: erichlin@wsgr.com
       ajeong@wsgr.com
       kmccarthy@wsgr.com
       msommer@wsgr.com
       mfodeman@wsgr.com

Attorneys for David Levy




5653118 I                                     10



                                                   - - - - - - - - - - - -- ------ -----··------------
                JSIGNATURES CONTINUE FROM PRECEDING PAGE)

PARKER IBRAHIM & BERG LLP                     SKADDEN, ARPS, SLATE, MEAGHER &
                                              FLOMLLP


By:_ _ _ _ _ _ __                             By:    s/ Robert Fumerton
   James P. Berg
   Daniel A. Schleifstein
   Sanjay P. Ibrahim
S Penn Plaza, Suite 2371
New York, New York 10001
Telephone: (212) 596-7037                            Robert Fumerto
Facsimile: (908) 333-6230                            Charles F. Smith
Email: james.berg@oiblaw.com                         William Ridgway
       daniel .schleifstein@piblaw.com                Lara A. Flath
       sanjay. ibrahim@piblaw.com             155 N. Wacker Drive
                                              Chicago, Illinois
Please respond to Somerset office:            Telephone: (312) 407-0700
                                              Email: charles.smith@skadden.com
270 Davidson Avenue                                  william.ridgway@skadden.com
Somerset, New Jersey 08873                           lara.flath@skadden.com
Telephone: (908) 725-9700
Facsimile: (908) 333-6230                     Attorneys for Lincoln International LLP

Attorneys for Defendants ERE BCL/C
Prima1y, BRE BCUC Sub, BRE WNIC 2013
LTC Primmy and BRE WNIC 20 I 3 LTC Sub




Dated: New York, New York
       May _,2019
                                              SO ORDERED:



                                              Jed S. Rakoff, U.S.D.J.


5653118.1                                11
                     [SIGNATURES CONTINUE FROM PRECEDING PAGE)

PARKER IBRAHIM & BERG LLP                           SKADDEN, ARPS, SLATE, MEAGHER &
                                                    FLOMLLP


By:~~--"                                            By: _ _ _ _ _ _ _ __
    James P. Berg                                          Robert Fumerton
    Daniel A. Schleifstein                                 Charles F. Smith
   Sanjay P. Ibrahim                                       William Ridgway
5 Penn Plaza, Suite 2371                                   Lara A. Flath
New York, New York 10001                            155 N. Wacker Drive
Telephone: (212) 596-7037                           Chicago, illinois
Facsimile: (908) 333-6230                           Telephone: (312) 407-0700
Email: james.berg@piblaw.com                        Email: charles.smith@skadden.com
            claniel.schleifstein@piblaw.com                william.ridgway@skadden.com
            sanjay.ibrahlln@piblaw.com                     lara.flath@skadden.com

Please respond to Somerset office:                  Attorneys for Lincoln International LLP

270 Davidson Avenue
Somerset, New Jersey 08873
Telephone: (908) 725-9700
Facsimile: (908) 333-6230

Attorneys for Defendants BRE BCLIC
Primary, BRE BCLIC Sub, BRE WNIC 2013
LTC Primary and BRE WNIC 2013 LTC Sub

**Subject to Defendants' preservation of: and
without waiver of, any rights to object to the
propriety of the foregoing trusts as identified
and pied in the Complaint**




Dated: New York, New York
       Mayh2019
                                                   SO ORDERED:




5653118.1                                     11
